DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
Claims 15 and 16 are objected to because of the following informalities:  The Examiner believes claims 15 and 16 should depend on claim 14 not claim 4.  Appropriate correction is required.

Allowable Subject Matter
Upon correcting the above objections, claims 1-20 will be allowed. As to claims 1, 11 and 20, Mendoza teaches the concept of navigating a scene comprising hotspots that indicate viewable panoramic images within the scene (abstract). Biocca teaches the concept of utilizing a lower resolution background image that is overlaid with a high resolution center image (FIG.5A-C, 0038).
However, none of the prior art teaches or suggests teaches dividing a scene into a grid of segments, wherein at least one 360-degree camera records the scene from a center of each segment among the segments, wherein a size of the each segment is proportional to a complexity of an environment captured in the scene; and using a logical center of the at least one object as a center point for recording a 360-degree video by the at least one 360-degree camera for use as a low fidelity background video when the user interacts with the 3D presentation of the scene, as presently claimed.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616